OPINION — AG — ****  HUMAN RIGHTS COMMISSION — NOTICE OF COMPLAINT **** IT IS THE DUTY OF THE OKLAHOMA HUMAN RIGHTS COMMISSION TO SERVE WRITTEN NOTICE BY CERTIFIED MAIL UPON THE RESPONDENT WITHIN SIXTY (60) DAYS AFTER THE COMPLAINT IS FILED AS REQUIRED BY 25 O.S. 1969 Supp., 1503 [25-1503]. THE FAILURE TO DO SO WOULD SUBJECT THE COMMISSION TO MANDAMUS PROCEEDINGS. A FAILURE TO SERVE WRITTEN NOTICE BY CERTIFIED MAIL UPON RESPONDENT WITHIN SIXTY (60) DAYS AFTER THE COMPLAINT IS FILED DOES NOT CAUSE THE COMMISSION TO LOSE JURISDICTION OF THE SUBJECT MATTER. CITE: 25 O.S. 1969 Supp. 1502-1503 [25-1502] — [25-1503], (HOWARD O'BRYAN)